Citation Nr: 0306932	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a rating decision in October 1986, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1975 to June 1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran filed a timely appeal to the Board's previous 
decision of June 21, 2001, a decision which found that the 
October 1986 rating decision that denied service connection 
for an acquired psychiatric disorder was not clearly and 
unmistakably erroneous.  Pursuant to a joint motion to remand 
filed in July 2002, the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), issued an order vacating the Board decision of June 
21, 2001, and remanding the issue on appeal for further 
adjudication consistent with the joint motion for remand.  


FINDINGS OF FACT

1.  The October 1986 rating decision plainly was erroneous by 
not granting service connection for depressive neurosis, 
since medical opinion following service linked such disorder 
to service, and there was no medical evidence of greater 
weight that contradicted this evidence.  

2.  The veteran is shown to have depressive neurosis which 
was incurred in service.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision contained CUE.  
38 C.F.R. § 3.105(a) (2002).

2.  Depressive neurosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board first notes that the notice and duty to assist 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA), 
are not applicable to CUE claims.  Livesay v. Principi, 15 
Vet. App. 165 (2001).

The veteran essentially asserts that he should be service-
connected for depressive neurosis because the record contains 
medical evidence that relates this disorder to service.  He 
further contends that because this evidence was in the 
possession of the regional office (RO) at the time of the 
October 1986 rating decision which originally denied service 
connection for depressive neurosis, that rating decision was 
erroneous, and the veteran should now be granted service 
connection for this disability.

Under the applicable law in effect currently and at the time 
of the October 1986 rating decision, service connection may 
be granted for disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court indicated 
that merely to aver that there is CUE in a case is not 
sufficient to raise the issue.  Stated another way, while the 
magic incantation "clear and unmistakable" need not be 
recited in haec verba, to recite it does not suffice, in and 
of itself, to raise the issue.  It must always be remembered 
that CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, with 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Thus 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.

Therefore, based on the above, in order to find that the 
October 1986 rating decision was clearly and unmistakably 
erroneous, it must be concluded that the evidence of record 
at the time that decision was rendered was such that the only 
possible conclusion based on the available evidence of record 
was that the veteran had depressive neurosis that was 
incurred in active service.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The evidence which was before the RO in October 1986, 
included the veteran's service medical records, which were 
negative for findings or a diagnosis of a psychiatric 
disorder.  

The veteran was seen medically numerous times while he was on 
active duty, principally for complaints of back pain, and at 
none of these occasions did he voice any complaint concerning 
his mental or emotional status.  In addition, at a special 
examination for a medical board proceeding in March 1977, the 
diagnosis was rheumatoid spondylitis, and he was evaluated as 
psychiatrically normal.  

However, at that time, on the report of medical history, the 
veteran checked "Yes" to having frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.

In April 1977, the veteran wrote to an Army medical board 
which was considering his case.  He disagreed with a finding 
that he was physically fit for duty.  He stated that he was 
wearing a back brace, taking pain pills several times per 
day, and taking sedatives at night to help him sleep.  He 
stated that his backaches had been a long and painful 
problem.  He also stated that he had worked hard in service 
and had an unblemished record.  He mentioned his 
accomplishments, including a citation as the best rifleman in 
his company and being named soldier of the month and soldier 
of the quarter in Korea.  He said nothing about any 
psychiatric symptoms or complaints.

In May 1977, a physical evaluation board found that the 
veteran had the disability of rheumatoid arthritis of the 
spine and placed him on the Temporary Disability Retired List 
(TDRL).  As noted above, the veteran was separated from 
active service in June 1977.

In May 1979, the veteran wrote a letter to the Commander of 
Ireland Army Hospital, Fort Knox, Kentucky, concerning the 
findings of a medical board, which found him unfit for 
further duty and recommended that he be removed from the 
TDRL.  In that letter, the veteran stated that he was being 
treated for severe back pain by a local physician in Michigan 
and he was taking medication for pain.  He stated, "I have 
applied at several places for employment, but as soon as they 
determine that I have back problems, they immediately reject 
my application.  This entire ordeal has created severe 
emotional and physical problems for my family and me."  

In August 1979, a physician who was a specialist in 
rheumatology evaluated the veteran as part of a TDRL 
examination.  The rheumatologist reported that, based on a 
history of chronic back pain and physical findings, the 
veteran appeared to have ankylosing spondylitis, with "a 
large psychogenic overlay to his condition."

In September 1979, Dr. S., a private psychiatrist, reported 
to the United States Army that he first evaluated the veteran 
in July 1979, and that at that time, the veteran had told him 
that he began to feel nervous while he was in service.  The 
veteran further indicated that he thought that his arthritis 
in the back was the only reason for his nervousness, but he 
was no longer sure that his back disorder was the only 
reason.  When he was in service, his wife suggested that he 
see a psychiatrist due to his nervousness and irritability, 
but he did not do so.  He decided to see a psychiatrist after 
his wife and children left him.  The veteran complained to 
Dr. S. of a constant backache, trouble sleeping, and frequent 
tension headaches.  He stated that he had developed a bad 
temper, and he had not worked in 2 years.  Dr. S. diagnosed 
arthritis and severe neurosis, anxiety, and depression.  Dr. 
S. offered an opinion that factors other than arthritis could 
have aggravated the veteran's neurosis.

In October 1979, Dr. S. again wrote to the Army.  He noted 
that the veteran had served as a military policeman and 
commented on the psychological effect that police work may 
have on individuals.  He stated that the veteran told him 
that in service he was subjected to threats after he reported 
to the authorities that other service members had been using 
illegal drugs and participating in other illegal activities.  
The veteran also indicated that, during assignment to the 
demilitarized zone in Korea, he saw the dead bodies of 2 
American officers who had been killed.  The veteran stated 
that there were deadly snakes and spiders in the area where 
he served and, also, venereal disease which was resistant to 
standard treatment.  The veteran said that, as a military 
policeman, he often faced a conflict in deciding the 
appropriate action to take.  Dr. S. stated that the veteran 
suffered from neurosis, anxiety, and depression, severe.  He 
offered an opinion that, while the veteran may have had some 
emotional problems before he entered service, his problems 
were undoubtedly aggravated in service.

At an Army TDRL evaluation in February 1980, the veteran 
noted that he had been treating with Dr. S. for the previous 
7 months.  He further indicated that his wife was divorcing 
him, and that he had been regularly drinking large amounts of 
alcohol.  He stated that he had been charged with the crime 
of grand larceny.  His complaints reportedly included 
anxiety, sleep disturbance, low back pain, depressive 
thoughts, guilt feelings, and mood changes.  On mental status 
examination, he was angry, irritable, and defensive.  His 
mood was anxious and depressed.  He had diminished 
frustration tolerance, emotional instability, and 
oversensitivity to physical and emotional distress.  His 
intelligence was average and his insight was limited.  
Psychological testing revealed a longstanding pattern of 
maladaptive behavior, manifested by obsessive ruminations, 
anxiety, depression, and a feeling of alienation.  The 
pertinent diagnosis was depressive neurosis with anxiety 
features, chronic, severe.  

In April 1980, a medical board found the veteran medically 
unfit for duty and recommended that he be removed from the 
TDRL and placed on the Permanent Disability Retired List.

Dr. S. wrote to the Army again in April 1980, noting that his 
letter was in connection with the veteran's appeal of the 
findings and recommendations of a medical board.  He 
indicated that the veteran had a severe neurosis which 
handicapped him from a social and work standpoint.

In May 1980, a physical evaluation board revised the October 
1979 findings of a physical evaluation board which was 
convened at Fort Gordon, and found that the veteran had a 
disability of depressive neurosis with substantial social 
impairment and severe industrial impairment.  Based upon a 
detailed review of the medical evidence that was of record, 
to include the TDRL evaluation from February 1980, the 
physical evaluation board also noted that there had been a 
diagnosis of depressive neurosis which began in active 
service and found that depressive neurosis was incurred or 
aggravated by the veteran while he was entitled to basic pay 
and was a proximate result of performing duty.  

In June 1980, the veteran was permanently retired from the 
Army.

In a medical report, dated in October 1985, Dr. S. indicated 
that there was no basic change in the original medical 
diagnosis for which the veteran was discharged, noting that 
he was still suffering from depressive neurosis and back 
problems. 

At a VA neuropsychiatric consultation in January 1986, it was 
noted that a diagnosis of depressive neurosis had been 
rendered at a service department hospital in February 1980, 
when the veteran presented with complaints of feeling 
depressed, drinking large amounts of alcohol, and having 
anxiety and sleep disturbance.  The examiner noted that as a 
military policeman in Korea, the veteran reported other 
service members who were using drugs, and was subjected to 
adverse treatment for doing so.  When he later returned to 
the United States, he started to drink.  Currently, he was 
seeing a psychiatrist and taking medications for back pain 
and insomnia.

Mental status examination revealed that the veteran's general 
hygiene and grooming were neglected; he appeared hostile; he 
answered questions coherently, but he wanted to tell every 
detail of his experiences in Korea, including fights he was 
in; he had a suitcase of papers and was demanding a long time 
for his evaluation.  He said that in dreams he saw a man he 
hit with a jeep in Korea coming toward him.  He was very 
suspicious and distrustful.  He was separated from his wife 
but would not admit to problems in his marriage.  He 
displayed a severe degree of personality disturbance; he was 
aggressive, dependent, hostile, and had poor interpersonal 
relationships; he was unable to make friends; he felt 
insecure and unstable; and he displayed a slight depression.  
The diagnoses were, on Axis I, dysthymic disorder, mild to 
moderate degree, and, on Axis II, borderline personality 
disorder.  The examiner stated that, as far as the veteran's 
depression was concerned, his social impairment was mild to 
moderate and his vocational impairment was mild to moderate.  

An August 2000 VA mental disorders examination revealed a 
diagnosis that included depressive disorder.


II.  Analysis

As noted above, in order to find that the October 1986 rating 
decision was clearly and unmistakably erroneous, it must be 
concluded that the evidence of record at the time that 
decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the veteran's depressive neurosis was incurred in or 
aggravated by active service.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, supra.  The Board finds that the October 1986 
rating decision was clearly and unmistakably erroneous in 
denying service connection for depressive neurosis.

In that regard, the private medical evidence of record at the 
time of the October 1986 rating decision indicated that the 
veteran had depressive neurosis that had been linked at least 
to some degree to service by Dr. S. (his conclusion in his 
October 1979 report that the veteran's emotional problems 
were undoubtedly aggravated in service), and more directly by 
a May 1980 physical evaluation board following a review not 
only of Dr. S.'s findings but of all of the medical evidence 
that was then of record.  In addition, although service 
medical records did not indicate treatment for depressive 
neurosis or any other psychiatric disorder, they did reflect 
relevant complaints from the veteran at the time of 
separation.  Moreover, the January 1986 examiner does 
diagnose a dysthymic disorder without addressing the issue of 
etiology, and indeed, there is no medical opinion evidence 
that contradicts the conclusions of either Dr. S. or the 
physical evaluation board in May 1980.  

The RO's position that the opinion of Dr. S. is of no 
consequence because there was no evidence of psychiatric 
disability in service, and that the findings of the physical 
evaluation board are similarly without probative value since 
they are primarily based on Dr. S.'s opinion, is not entirely 
accurate, as the conclusions of Dr. S. and the physical 
examination board clearly constitute evidence that the 
veteran's depressive neurosis was incurred in service.  
Moreover, the claims file also contains a recent diagnosis of 
a depressive disorder.  

Arguably, once Dr. S. and the conclusions of the May 1980 
physical evaluation board established that the veteran had 
depressive neurosis and related relevant symptomatology 
and/or that disability to service, the only type of evidence 
which could rebut a conclusion of service incurrence would be 
other medical opinions.  No such evidence exists in this 
case.  Thus, the Board finds that the October 1986 rating 
decision contained clear and unmistakable error and that 
service connection for the veteran's depressive neurosis was 
and is warranted.  38 C.F.R. § 3.105(a) (2002).  



ORDER

The October 1986 rating decision contained clear and 
unmistakable error and the claim for service connection for 
depressive neurosis is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

